DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 31 March 2021 has been entered. Claims 1, 11, 13 and 19 are amended. Claims 1-20 are pending. The amended drawings have overcome each and every objection set forth in the previous office action. Therefore, the previous objections are hereby withdrawn.

Applicant's arguments, filed 31 March 2021, with respect to the rejection(s) of Claims 1-9, 11 and 12 under 35 U.S.C. § 102(a)(1) over Toprani et al. (US 2012/0186261) have been fully considered but they are not persuasive. 

Applicant’s arguments, filed 31 March 2021, with respect to the rejection(s) of Claims 13-20 under 35 U.S.C. § 103 over Toprani in view of Moes (US 2015/0121842) have been fully considered and are persuasive. Therefore, the rejection has been 

With respect to applicant’s arguments directed to rejections of Claims 1-9, 11 and 12 under 35 U.S.C. § 102(a)(1) over Toprani
Applicant has contended that Toprani does not teach amended Claim 1 because outer casing 28 of Toprani is diverging, not converging, and that Toprani does not disclose the use of compressor bleed air and it would not have been obvious to use compressor bleed air because injecting hot gas from the compressor (which is at least hot compared to ambient temperatures) would be counter to Toprani's goal of cooling the exhaust stream.
The Examiner does not agree. The outer casing 28 of Toprani is converging in the upstream axial direction. While Examiner admits that Toprani does not disclose venting compressor bleed air, Claim 1 does not require that Toprani vent compressor bleed air. Claim 1 recites “the second aperture being configured to… vent compressor bleed air.” The term “configured to… vent compressor bleed air” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Toprani teaches a second aperture having the same fluid communication with the first aperture through an inner cavity arrangement of Applicant. The tail bearing housing of Toprani would be capable of venting compressor bleed air if compressor bleed air was sent through the inner cavity, inasmuch as Applicant’s is. 
Furthermore, while Examiner admits that compressor bleed air is hotter than ambient air, it is known in the gas turbine art that compressor bleed air is cooler than turbine outlet exhaust air, as evidenced by Hoizumi et al. (US 5044152, see Fig. 3) and compressor bleed air would thus be suitable for cooling the tail bearing housing. Therefore the rejection is maintained.

With respect to applicant’s arguments directed to rejections of 13-20 under 35 U.S.C. § 103 over Toprani in view of Moes
Applicant has contended that it would not be obvious to vent compressor air in Toprani for the reasons stated above. Examiner disagrees for the reasons stated above, as evidenced by Hoizumi et al.

Claim Rejections 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toprani et al. (hereafter Toprani US 20120186261).
Claim 1 recites “a tail bearing housing of a turbomachine.” Toprani teaches such a tail bearing housing, as will be shown.

an inner casing (26) and an outer casing (28) concentrically arranged along a longitudinal axis, wherein the outer casing is converging (in an upstream axial direction) and 
a plurality of vanes (40) having a leading edge (46), a trailing edge (48), a first wall (42) extending from the leading edge to the trailing edge and a second wall (44) extending from the leading edge to the trailing edge, the first wall and the second wall defining an aerofoil (see Fig. 4, ¶ 0027), the vanes being connected at a first end to the outer casing and at a second end to the inner casing (see Fig. 4), 
wherein at least one vane of said plurality of vanes is a vent vane comprising a first aperture (opening for receiving conduit 58) arranged in the first end and a second aperture (50) arranged in the aerofoil, the second aperture being configured to be in fluid communication with the first aperture through an inner cavity to vent bleed air (see Figs. 3-4 and ¶ 0033).
Claim 1 further recites “the second aperture being configured to… vent compressor bleed air.” The term “configured to… vent compressor bleed air” is interpreted as an intended use. However, the prior art must be capable of the intended use without any modification. The prior art must teach a structure capable of the intended use but does not ever need to do it. Toprani teaches a second aperture having the same fluid communication with the first aperture through an inner cavity arrangement of Applicant. The tail bearing housing of Toprani would be capable of venting compressor bleed air if compressor bleed air was sent through the inner cavity, 
Regarding Claim 2, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the second aperture is arranged at, or adjacent, the trailing edge (not shown, but described in ¶ 0032).
Regarding Claim 3, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the second aperture is a slot or a circular hole (circular hole, see Fig. 3).
Regarding Claim 4, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the second aperture is shaped such that bleed air is vented parallel to the longitudinal axis (see ¶ 0032, when second apertures are at the trailing edge, the bleed air would be vented parallel to the longitudinal axis).
Regarding Claim 5, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the second aperture extends longitudinally parallel, or angled, to the longitudinal axis (angled, see Fig. 4).
Regarding Claim 6, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the vent vane comprises a plurality of second apertures (see Fig. 3).
Regarding Claim 7, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 6, wherein the second apertures are arranged along the trailing edge (not shown, but described in ¶ 0032).
Regarding Claim 8, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 6, wherein the second apertures are arranged mutually aligned and/or offset from the trailing edge (offset, see Fig. 3).
Regarding Claim 9, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 6, wherein the second apertures are arranged in groups of at least two apertures, each group being arranged at different spanwise heights (see Fig. 3).
Regarding Claim 11, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, wherein the outer casing comprises a conduit (58) arranged in correspondence of the first aperture of the vent vane.
Regarding Claim 12, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1, comprising a plurality of vent vanes (see Fig. 3).

Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toprani in view of McCaffrey (US 8029234).
Regarding Claim 10, Toprani teaches (Figs. 1-4) the tail bearing housing according to claim 1.
However, Toprani does not teach the vent vane comprises a septum extending from the first wall to the second wall transversally to the longitudinal axis and dividing the inner cavity into a first chamber and a second chamber, the first chamber being closer to the trailing edge than the second chamber, the first aperture being in fluid communication with the second aperture through the first chamber.
McCaffrey teaches (Figs. 1, 3) a tail bearing housing having a vent vane (300) comprising a septum (see Fig. 3) extending from the first wall to the second wall transversally to the longitudinal axis and dividing the inner cavity into a first chamber (302) and a second chamber (306), the first chamber being closer to the trailing edge than the second chamber, the first aperture being in fluid communication with the second aperture (310, 312, 314, 316, 318) through the first chamber.
McCaffrey further teaches that the first chamber 301 is used for receiving and emitting pressurized air while the second chamber 306 is used for carrying oil (see col. 3, ln. 31-40) used for lubricating bearings (see col. 2, ln. 17-19).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of McCaffrey to the tail bearing housing of Toprani to have the vent vane .

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toprani in view of Budnick (US 20150330249), and further in view of Moes (US 20150121842).
Claim 13 recites a gas turbine engine comprising a tail bearing housing having the same features of any of Claims 1-12 which are rejected for the same reasons. 
Toprani further teaches (Figs. 2-6, annotated Figs. 5, 6) a gas turbine engine, comprising: an engine core comprising a turbine, a compressor, and a shaft (14), a valve (80), and a duct system (56, 58) connecting the valve with a vent vane of the tail bearing housing to extract from the compressor, and vent through the second apertures, bleed air (see Fig. 3).
However, Toprani does not teach a fan upstream of the engine core, the fan comprising a plurality of blades.
Budnick teaches (Figs. 1-3) a gas turbine engine comprising a fan upstream of the engine core, the fan comprising a plurality of blades (see ¶ 0027, “…subject matter… extends to aero engines having a fan…”), and vent vanes (58) for cooling the 
MPEP 2143 I. C. teaches Use of known technique to improve similar devices (methods, or products) in the same way is obvious if there is (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; (3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art.
In this case, Toprani teaches a gas turbine engine upon which Applicant’s invention can be seen as an improvement, since Applicant’s gas turbine includes a fan. Budnick teaches a comparable gas turbine that has been improved in the same way as Applicant, since Budnick can include a fan. One of ordinary skill could have applied the known technique of Budnick having a fan in the same way to the gas turbine of Toprani, and the results would be predictable, as gas turbine technology is predictable. Doing so would impart the same benefits to a gas turbine with a fan, as recognized by Budnick.

Moes teaches (Figs. 1-4) a gas turbine engine comprising a compressor (14, 16) comprising a plurality of handling bleed valves (142), and a duct system (140) connecting the handling bleed valve to extract from the compressor. That is, Moes teaches that handling bleed valves are a known fluid source for supplying air to other places on the gas turbine engine.
Moes further teaches that handling bleed valves are used to “to prevent compressor stall or surge” (see ¶ 0049).
Toprani merely teaches a fluid source 54 connected to the valve 80 but is silent as to the exact fluid source. A person having ordinary skill in the art applying Toprani would look to the prior art for suitable fluid sources. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of Moes to the gas turbine engine of Toprani to have the compressor comprising the valve, the valve is a handling bleed valve, and the duct system connecting the handling bleed valve with a vent vane of the tail bearing housing to extract from the compressor, and vent through the second apertures, bleed air, as both references and Applicant’s invention are directed to gas turbine engines having tail bearing housings. Doing so would prevent compressor stall or surge, as recognized by Moes. 
Regarding Claim 14, Toprani, as modified with Budnick and Moes in Claim 13 above, teaches (Toprani Figs. 1-4) the gas turbine engine according to claim 13, 
Regarding Claim 15, Toprani, as modified with Budnick and Moes in Claim 13 above, teaches (Toprani Figs. 1-4) the gas turbine engine according to claim 13, wherein the tail bearing housing comprises a plurality of vent vanes (see Fig. 3), wherein the compressor comprises a plurality of handling bleed valves (see Moes ¶ 0041) and the duct system comprises a plurality of ducts (58), each duct connecting one handling bleed valve to one vent vane (see Fig. 3).
Regarding Claim 16, Toprani, as modified with Budnick and Moes in Claim 13 above, teaches (Toprani Figs. 1-4) the gas turbine engine according to claim 13, wherein the tail bearing housing comprises a plurality of vent vanes (see Fig. 3), wherein the compressor comprises a plurality of handling bleed valves (see Moes ¶ 0041), and wherein the duct system comprises a plurality of manifolds (56, 156), each manifold being configured to connect one handling bleed valve to a plurality of vent vanes (see Toprani ¶ 0039).
Claim 17 recites the same features of Claim 4 which are rejected for the same reasons. 
Regarding Claim 18, Toprani, as modified with Budnick and Moes in Claim 13 above, teaches (Toprani Figs. 1-4) the gas turbine engine according to claim 13, wherein the outer casing of the tail bearing housing comprises a conduit (58) arranged in correspondence of the first aperture of the vent vane.


Claim 19 recites a method for the operation of the features of the gas turbine engine of Claim 13 which are rejected for the same reasons.
Claim 20 recites a method for the operation of the features of Claims 1, 2, and 4 which are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                   

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745